7 So. 3d 653 (2009)
John C. HENDERSON, Petitioner,
v.
FLORIDA PAROLE AND PROBATION COMMISSION, Respondent.
No. 1D08-6220.
District Court of Appeal of Florida, First District.
April 30, 2009.
John C. Henderson, pro se, Petitioner.
Sarah J. Rumph, Acting General Counsel, Florida Parole Commission, Tallahassee, for Respondent.
PER CURIAM.
John C. Henderson seeks a writ of mandamus to compel the Circuit Court for Madison County to rule on his pending petition for writ of habeas corpus in that court's case number 08-78-CA. The matter has been pending in the lower tribunal for over one year and the Parole Commission is unable to show why the writ should not issue. We therefore grant the petition and direct the circuit court to issue a final order in the above-described habeas corpus proceeding within 30 days of issuance of mandate in this cause.
PETITION GRANTED.
HAWKES, C.J., PADOVANO and ROBERTS, JJ., concur.